Citation Nr: 0624743	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional cardiovascular disability 
as a result of medical treatment in February 2003 by the 
Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran had military service from May 1986 to August 
1989.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2003 by the Huntington, West 
Virginia, VA Regional Office (RO). 

In November 2005 the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  VA medical treatment was not the proximate cause of 
additional cardiovascular disability in the veteran's case.

2.  The veteran currently does not have any disability of his 
cardiovascular system which probably would have been avoided 
if treatment different than the treatment which he received 
at a VA primary care clinic on February 19, 2003, had been 
rendered to him.  


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional cardiovascular disability 
as a result of VA medical treatment in February 2003 is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.159(a)(1), 3.361, 20.901(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in June 2003 and June 2005 by the RO satisfied 
the statutory and regulatory duty to notify provisions.  A 
medical opinion on the determinative medical issues in the 
case was obtained, and there is no indication in the record 
that additional evidence material to the issue decided herein 
which is not part of the veteran's claims file is available.  
Therefore, the Board finds that VA has met the duties to 
notify and to assist required by law as to the claim decided 
herein.  

VA will pay compensation where a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability or death by reason of VA medical or surgical 
treatment or examination and the proximate cause of the 
additional disability or death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment or examination.  38 U.S.C.A. § 1151 (West 2002).  

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical or surgical treatment or examination 
to the veteran's condition after such treatment or 
examination has stopped.  To establish causation, the 
evidence must show that the medical or surgical treatment or 
examination resulted in the veteran's additional disability 
or death.  Merely showing that a veteran received treatment 
or examination and that he has an additional disability or 
died does not establish cause.  Medical or surgical treatment 
or examination cannot cause the continuance or natural 
progress of a disease or injury for which the treatment or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  The proximate 
cause of disability or death is the action or event that 
directly caused the disability or death as distinguished from 
a remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing medical 
or surgical treatment or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the medical or surgical treatment or examination caused 
the veteran's additional disability or death as explained 
above and that VA failed to exercise the degree of care which 
would be expected of a reasonable health care provider.  
38 C.F.R. § 3.361 (2005).    

Generally, where a physician fails to exercise ordinary skill 
and care in diagnosing and treating an existing condition, 
the physician's actions may be viewed as the proximate cause 
of the disability or death that would have been prevented by 
proper care.  However, a failure to diagnose or treat a 
preexisting condition is not considered the cause of 
subsequent disability or death if the physician exercised the 
degree of skill and care ordinarily required of members of 
the medical profession.  VA may pay benefits where VA 
improperly fails to diagnose or provide treatment for a 
preexisting disease, if it is determined that the veteran's 
disability is greater than it would have been with proper 
diagnosis and treatment.  The failure to exercise proper care 
in the diagnosis and treatment of a preexisting condition may 
be viewed as the cause of any disability that would have been 
prevented by proper treatment. 

Thus, entitlement to benefits based on a claim of failure to 
diagnose or treat a preexisting condition would ordinarily 
require a determination that:  (1) VA failed to diagnose 
and/or treat a preexisting disease or injury; (2) a physician 
exercising the degree of skill and care ordinarily required 
of the medical profession reasonably should have diagnosed 
the condition and rendered treatment; and (3) the veteran 
suffered disability or death which probably would have been 
avoided if proper diagnosis and treatment had been rendered. 

A review of the pertinent VA and private medical records and 
other evidence in this case reveals that on February 19, 
2003, the veteran was seen by a VA primary care clinic intake 
nurse who noted that the veteran wanted his provider to know 
that he had not taken his b/p [blood pressure] medication.  
The nurse also noted that the veteran provided a past medical 
history of hypertension, coronary artery disease, and 
elevated lipids.  

Then, on February 19, 2003, the veteran was seen by a VA 
primary care clinic physician, who noted his prior medical 
history as "cad/sp MI and stent, stress 8/01 with old MI, no 
ischemia EF 47%, R ankle ligamentous injury, venous 
insufficiency, tobacco, chol, htn, OA."  The treatment 
record as prepared by the VA physician states that the 
veteran told her that he had had two episodes of cp [chest 
pain] since his last primary care clinic visit [which his 
records show was on November 19, 2002, three months earlier] 
with the last episode of chest pain one week earlier and that 
the veteran "noted L shoulder discomfort" [presumably at 
the time of the episode of chest pain] and that he "cont to 
smoke but is trying to cut back."  The VA physician's notes 
concerning her clinical examination of the veteran included: 
"pulm - clear" and "cards - rrr'.  Her A/P [assessment and 
plan] included: "CAD - pt to take asa [aspirin] and 
metoprolol 50 mg bid qd.  Cont risk factor mods, reviewed 
with pt. need to take meds reg.  if cp developes [sic] he is 
to rest and take NTG [nitroglycerine] if sx persist.  He may 
take up to 3 NTG but if sx cont he is to present to ED."

Records of a private hospital show that at 1045 p.m. on 
February 23, 2003, an emergency department physician signed 
an order to admit the veteran to the hospital's intensive 
care unit and that he notified a cardiologist that a consult 
was needed.  The private hospital records also show that on 
February 24, 2004, the cardiologist reported that he had seen 
the veteran in the emergency room and diagnosed an acute 
myocardial infarction.

At the hearing in November 2005 before the undersigned 
Veterans Law Judge, the veteran testified concerning his VA 
primary care clinic visit on February 19, 2003, that, "When 
I went in, it was for a regular visit, and I told her for the 
past couple of days, I had been having left shoulder pain and 
my left arm had been tingling.  In fact, the way I told her 
was, my wife's not here and she won't freak out thinking I'm 
having a heart attack and going to die on her, so I can tell 
you that I'm having these symptoms."  (Transcript of 
hearing, page 4.) 

Under 38 C.F.R. § 20.901(a) (2005), the Board may obtain a 
medical opinion from an appropriate health care professional 
in VA's Veterans Health Administration (VHA) on medical 
questions involved in the consideration of an appeal, when, 
in the Board's judgment, such medical expertise is needed for 
equitable disposition of an appeal.  In the appellant's case, 
the Board requested a medical opinion from VHA.

The Board requested that a VHA physician, who is the Chief of 
the Cardiology Section at the VA Medical Center, Miami, 
Florida, and a professor of medicine at the University of 
Miami, Florida, school of medicine, review the pertinent 
medical records in the veteran's claims file, to include VA 
medical treatment records before and after February 19, 2003, 
and the records of the veteran's treatment at Montgomery 
General Hospital, Montgomery, West Virginia, on February 23-
24, 2003, and the records of his inpatient treatment at the 
Charleston Area Medical Center, Charleston, West Virginia, 
from February 24 to March 4, 2003, and then respond to the 
following questions: 

(1)  Did the physician who saw the veteran at the VA 
primary care clinic on February 19, 2003, fail to 
properly treat his coronary artery disease with the 
degree of care expected at that time of a reasonable 
primary care physician?

(2)  Is your opinion as to this question different if 
it is assumed that the veteran told the primary care 
physician at the February 19, 2003, primary care clinic 
visit that he was having "tingling" of his left arm? 

(3)  If your answer to either of these questions is in 
the affirmative, in your opinion, is there at least a 
50 percent probability or greater that any diagnostic 
studies and/or treatment measures which a reasonable 
primary care physician would have been expected to 
order on February 19, 2003, have prevented the 
myocardial infarction which the veteran suffered on 
February 23, 2003? 

At the hearing in November 2005, the veteran's representative 
alleged that the VA medical employee who saw the veteran on 
February 19, 2003, in the VA primary care clinic, whom he 
identified as "Jane B." was not a physician but rather was 
a physician's assistant.  (Transcript, page 3).  However, the 
veteran's VA treatment records show that he was seen at the 
primary care clinic on February 19, 2003, by "Sara B., MD", 
so the veteran was in fact seen and treated by a licensed 
physician.   

The VHA specialist in cardiology reported that, from the 
information provided to him, he did not conclude that the VA 
provider failed to treat the veteran's coronary artery 
disease with the degree of care expected at that time from a 
reasonable primary care physician.  He stated that the 
guidelines of the American College of Cardiology/American 
Heart Association (ACC/AHA) for an electrocardiogram and for 
an exercise stress test, depend on whether an episode of 
chest pain was brief, related to exertion, and relieved by 
rest versus being prolonged and occurring at rest.  He noted 
that "a detailed description of the patient's chest pain is 
not available", that is, the record in this case does not 
show that the veteran was having the kind of chest pain which 
under the ACC/AHA guidelines would have called for diagnostic 
testing.

The VHA specialist in cardiology stated that, if the veteran 
had told the VA provider on February 19, 2003, that he was 
having tingling of his left arm, an electrocardiogram (ECG) 
should have been performed.  However, he went on to say that 
there was only a 25 percent chance that if an ECG had been 
performed and was abnormal that the veteran would have been 
referred to the emergency room and hospitalized and a heart 
attack would have been prevented.  There was a 75 percent 
chance, said the VHA specialist in cardiology, that the 
veteran's heart attack on February 24, 2003, in the inferior 
wall of the heart from blockage of his right coronary artery, 
was due to a combination of the factors of a strong family 
tendency for coronary artery disease, very high LDL [low-
density lipoprotein] cholesterol, low HDL [high-density 
lipoprotein] cholesterol, the veteran's continued heavy 
cigarette smoking, and his history of not taking prescribed 
medications.     

The VHA specialist in cardiology commented that the veteran 
apparently thinks that if he had not had the heart attack on 
February 24, 2003, he would be doing fine cardiovascularly, 
but such is not the case.  He stated that, after the 
veteran's heart attack, his right coronary artery was 
successfully and promptly opened with 'clot-busting drugs' 
without any complications and later bypassed by surgery and 
that the veteran's cardiovascular problem was actually 
'severe disease all over his left sided arteries', with his 
left anterior descending coronary artery so diseased that it 
could not even accept the usual LIMA [left internal mammary 
artery] bypass graft.

The VHA specialist in cardiology concluded that the veteran's 
current cardiovascular disability is severe coronary artery 
disease in all three left-sided coronary arteries and not his 
history of a heart attack due to a blocked right coronary 
artery, which may or may not have been prevented by more 
aggressive testing by the VA primary care provider.

The only probative evidence on the medical question of 
whether the veteran currently has disability of his 
cardiovascular system which probably would have been avoided 
if diagnosis and treatment different than the diagnosis and 
treatment which he received at the VA primary care clinic on 
February 19, 2003, had been rendered to him by VA would be 
competent medical evidence.  Competent medical evidence means 
evidence provided by a person who is qualified by education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2005).  

The only competent medical evidence of record in this case on 
the medical question of whether the veteran currently has 
disability of his cardiovascular system which probably would 
have been avoided if treatment different than the treatment 
which he received at the VA primary care clinic on February 
19, 2003, had been rendered to him by VA is the report of the 
VHA specialist in cardiology.  A reasonable reading of his 
report in its entirety is that he concluded that the VA 
medical treatment which the veteran received at the VA 
primary care clinic on February 19, 2003, was not the 
proximate cause of any current additional cardiovascular 
disability.  There is no other opinion of record by anyone 
qualified to provide a medical opinion.  

As a layman without medical training or expertise, the 
veteran is not qualified to offer an opinion in his case on a 
question of medical diagnosis or on a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

The Board finds that the preponderance of the competent and 
credible evidence of record is against the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for additional cardiovascular disability, and entitlement to 
that benefit is not established.  See 38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2005).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional cardiovascular disability 
as a result of VA medical treatment in February 2003 is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


